DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.

Claim Status
Claims 26-27, 31-33, 35-36, and 40-45 are pending.
Claims 40-45 are withdrawn as being directed to a non-elected invention, the election
having been made on 5/6/2020.
Claims 26-27, 31-33, and 35-36 have been examined.

Priority
This application is a 371 of PCT/KR2016/014144 filed on 12/02/2016, which claims foreign priority of KOREA, REPUBLIC OF 10-2015-0170929 filed on 12/02/2015.
 

Withdrawn Rejection
The rejection of claims 26-27, 31-33, and 35-36 under 35 U.S.C. 103 as being unpatentable over Woo et al. in view of Riber et al. and Jung et al. is withdrawn because the combined references do not teach the Fc domain conjugated to the aldehyde group of the bifunctional linking moiety.
All three ODP rejections of record are withdrawn because the combined references do not teach the Fc domain conjugated to the aldehyde group of the bifunctional linking moiety.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27, 31-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2013/0122023 A1, previously cited 7/7/2020) in view of Manjappa et al. (Journal of Controlled Release 150 (2011) 2–22) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021). 
[AltContent: textbox ([img-media_image1.png]  [img-media_image2.png])]Claim 26 is drawn to a protein comprising the intermediate linker structure linked to an amine group of an Fc domain and a bioactive peptide linked to the maleimide or the internal carboxylic group as follows.

Woo et al. teach a long-acting protein conjugate in which a physiologically active polypeptide and an immunoglobulin Fc fragment [0047-0048] are covalently linked to each other via a non-peptide linker, thereby improving blood stability [0011, 0020]. Woo et al. teach the immunoglobulin Fc fragment is selected from IgG1 Fc, IgG2 Fc, IgG3 Fc and IgG4 Fc fragments [0057]. Woo et al. suggest the non-peptide linker include a maleimide group at one end and an aldehyde group at the other end [0040], reading on the limitation of a first and a second reactive groups as maleimide group and a second reactive group of aldehyde group. Woo et al. suggest the non-peptide linker of the present invention may be one or more polymers selected from polyethylene glycol (PEG), fatty acid, and others [0066, claim 12].
Woo et al. teach a general structure a GLP-1 long -acting conjugate comprising (GLP-1)-(fatty acid----PEG bifunctional linker functionalized by aldehyde and maleimide groups)-Fc domain [0036, 0038, claim 34], but do not explicitly teach the use of the functionalized aldehyde group conjugated to an amine group of an Fc domain.

    PNG
    media_image3.png
    565
    278
    media_image3.png
    Greyscale
Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). Manjappa et al. show a functional aldehyde group can directly react to the amine group of an antibody protein to form a covalent imine linkage as follows (p9, Fig 11). Because Manjappa et al. teach the use of a functionalized aldehyde group reacting to an amine group of a protein (e.g., antibody) via a covalent imine linkage, one of ordinary skill in the art before the effective filing date of this  invention would have found it obvious to select the functionalized aldehyde group of Woo bi-functional linker for conjugation to the antibody Fc domain via a covalent imine linkage as taught by Manjappa et al. (p9, Fig 11).
Woo et al. in view of Manjappa et al. teach the use of the functionalized aldehyde group conjugate to Fc domain with the structure of  (GLP-1)-(fatty acid----PEG bifunctional linker)-imine linkage-(Fc domain), but do not teach a structure of a hybrid fatty acid and PEG polymer.
Similarly, Riber et al. teach a protein conjugate. Riber et al. teach a conjugated protein is GLP-1 analogue (p30, last para; claim 34). Riber et al. show the use of glutamic acid to link a 
    PNG
    media_image4.png
    336
    1387
    media_image4.png
    Greyscale
fatty acid to PEG as follows (p22, line 13). Because Riber et al. show the use of iso-glutamic acid to link a fatty acid derivative HOOC-(CH2)16-COOH and a PEG spacer together, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to link a C18 fatty acid derivative and a PEG3-PEG3 spacer by an iso-glutamic acid to generate Woo’s protein conjugate as (GLP-1)-(C18-fatty acid-[iso-glutamic acid]-PEG3-PEG3)-imine linkage-(Fc domain). 

    PNG
    media_image5.png
    456
    306
    media_image5.png
    Greyscale
Woo et al. in view of Manjappa et al. and Riber et al. teach the other functionalized maleimide moiety in the bifunctional linker (Woo et al. [0040]), but do not explicitly show a structure of functionalized maleimide linked to a carboxylic acid of the C18 fatty acid.

    PNG
    media_image6.png
    392
    655
    media_image6.png
    Greyscale
Jung et al. teach a carboxylic acid can be functionalized by maleimide as follows (p60, Fig 1A) to demonstrate functionalized maleimide to the carboxylic acid known to one of ordinary skill in the art before the effective filing date of this invention, reading on the intermediate bi-functional linker as follows. 


One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Woo’s protein conjugate with Manjappa’s functional aldehyde group because (a) Woo et al. teach a bifunctional linker comprising an aldehyde and a maleimide conjugated to a Fc domain [0040, 0047-0048] and (b) Manjappa et al. teach a functional aldehyde group can directly react to the amine group of an antibody to form an imine linkage (p9, Fig 11). The combination would have reasonable expectation of success because both references teach an aldehyde function group and Fc domain of antibody.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Woo et al. in view of Manjappa et al. with Riber’s protein carrier because (a) Woo et al. in view of Manjappa et al. teach a bifunctional linker comprising a combination of fatty acid and PEG (Woo et al. [0066, claim 12]) and (b) Riber et al. teach the use of iso-glutamic acid to link fatty acid and PEG spacer together (Riber et al. p22, line 13, [17-Carboxy-heptadecanoyl]-isoGlu-Peg3-Peg3]). The combination would have reasonable expectation of success because both Woo et al. and Riber et al. teach fatty acid linked to PEG in a protein conjugate. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings of Woo et al. in view of Manjappa et al. and Riber et al. with Jung’s teaching of functionalized maleimide because (a) Woo et al. in view of Manjappa et al. and Riber et al. teach a bifunctional linker comprising fatty acid and a functionalized maleimide and (b) Jung et al. teach a carboxylic acid can be functionalized by maleimide (p60, Fig 1A) known to one of ordinary skill in the art before the effective filing date of this invention. The combination would have reasonable expectation of success because Jung et al. demonstrate a carboxylic acid can be functionalized by maleimide (p60, Fig 1A).
With respect to claim 27 and 31, Woo et al. in view of Manjappa et al. in view of Riber et al. and Jung et al. teach a protein conjugate as follows. A bioactive peptide can be conjugated to either the maleimide moiety of the internal carboxylic acid of the iso-glutamic acid.

    PNG
    media_image6.png
    392
    655
    media_image6.png
    Greyscale

With respect to claims 32-33, Woo et al. teach the peptide is a dual agonist oxyntomodulin to act on both GLP-1 receptor and the glucagon receptor [0010].
With respect to claims 35-36, Woo et al. teach the conjugated biocompatible material as immunoglobulin Fc fragment selected from IgG1 Fc, IgG2 Fc, IgG3 Fc and IgG4 Fc fragments [0057].
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive because applicant’s arguments are not applicable to the new ground of rejection based on Woo et al. in view of Manjappa et al. in view of Riber et al. and Jung et al. In particular, Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). and further teach the use of a functionalized aldehyde group reacting to the amine group of a protein (e.g., antibody) to form a covalent imine linkage (p9, Fig 11). See the office action above in details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 26-27, 31-32, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 9-10 of U.S. Patent No. 9,072,794 (the ‘794 patent) in view of Manjappa et al. (Journal of Controlled Release 150 (2011) 2–22) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).
Claim 1 of the ‘794 patent disclosed a long-acting glucagon protein conjugate as follows.

    PNG
    media_image7.png
    137
    549
    media_image7.png
    Greyscale

Claim 2 of the ‘794 patent disclosed the peptide and polymer carrier are covalently linked by the non-peptide linker.
Claim 3 of the ‘794 patent disclosed a non-peptide linker comprising a biodegradable polymer, PEG, lipid polymer in a list.
Claim 5 of the ‘794 patent disclosed the non-peptide linker is a bi-functional linker comprising a functional group at each end and the two functional groups can be the same or different.
Claim 6 of the ‘794 patent disclosed the functional groups comprising aldehyde and maleimide.
Claims 9-10 of the ‘794 patent disclosed the polymer is a biocompatible material of immunoglobulin Fc fragment.
Claims 1, 3, 5-6, and 9-10 of the ‘794 patent do not explicitly teach an aldehyde group linked to an imine group of Fc domain.

    PNG
    media_image8.png
    520
    256
    media_image8.png
    Greyscale
Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). Manjappa et al. show a functional aldehyde group can directly react to the amine group of an antibody protein to form a covalent imine linkage as follows (p9, Fig 11). 
Claims 1, 3, 5-6, and 9-10 of the ‘794 patent in view of Manjappa et al. do not specify a non-peptide linker structure comprising lipid and PEG.

    PNG
    media_image4.png
    336
    1387
    media_image4.png
    Greyscale
Similarly, Riber et al. teach a protein conjugate. Riber et al. teach a conjugated protein is GLP-1 analogue (p30, last para; claim 34). Riber et al. show the use of glutamic acid to link a fatty acid to PEG as follows (p22, line 13), reading on a structure (peptide)-(C18-fatty acid-[iso-glutamic acid]-PEG3-PEG3)-imine linkage-(Fc domain).
Claims 1, 3, 5-6, and 9-10 of the ‘794 patent in view of Manjappa et al. and Riber et al. teach the other functionalized maleimide moiety in the bifunctional linker, but do not explicitly show a structure of functionalized maleimide linked to a carboxylic acid of the C18 fatty acid.
Jung et al. teach a carboxylic acid can be functionalized by maleimide (p60, Fig 1A) to demonstrate functionalized maleimide to the carboxylic acid known to one of ordinary skill in the art before the effective filing date of this invention, reading on the intermediate bi-functional linker as follows, satisfying the instant claims 26-27, 31-32, and 35-36

    PNG
    media_image6.png
    392
    655
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive because applicant’s arguments are not applicable to the new ground of rejection based on Woo et al. in view of Manjappa et al. in view of Riber et al. and Jung et al. In particular, Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). and further teach the use of a functionalized aldehyde group reacting to the amine group of a protein (e.g., antibody) to form a covalent imine linkage (p9, Fig 11).


    PNG
    media_image9.png
    170
    532
    media_image9.png
    Greyscale
2.	Claims 26-27, 31-32, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, and 13-14 of U.S. Patent No. 9, 731,031 (the ‘031 patent) in view of Manjappa et al. (Journal of Controlled Release 150 (2011) 2–22) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).
Claim 1 of the ‘031 patent disclosed a peptide conjugate as follows:
Claim 4 disclosed the non-peptidyl polymer comprising a combination of PEG and lipid polymer.
Claims 8-9 of the ‘031 patent disclosed the non-peptidyl polymer comprising aldehyde and maleimide groups.

    PNG
    media_image8.png
    520
    256
    media_image8.png
    Greyscale
Claims 1, 4, and 8-9 of the ‘031 patent do not explicitly teach an aldehyde group linked to an imine group of Fc domain.
Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). Manjappa et al. show a functional aldehyde group can directly react to the amine group of an antibody protein to form a covalent imine linkage as follows (p9, Fig 11). 
Claims 1, 4, and 8-9 of the ‘031 patent in view of Manjappa et al. do not specify a non-peptide linker structure comprising lipid and PEG.

    PNG
    media_image4.png
    336
    1387
    media_image4.png
    Greyscale
Similarly, Riber et al. teach a protein conjugate. Riber et al. teach a conjugated protein is GLP-1 analogue (p30, last para; claim 34). Riber et al. show the use of glutamic acid to link a fatty acid to PEG as follows (p22, line 13), reading on a structure (a peptide)-(C18-fatty acid-[iso-glutamic acid]-PEG3-PEG3)-imine linkage-(Fc domain).
Claims 1, 4, and 8-9 of the ‘031 patent in view of Manjappa et al. and Riber et al. teach the other functionalized maleimide moiety in the bifunctional linker, but do not explicitly show a structure of functionalized maleimide linked to a carboxylic acid of the C18 fatty acid.
Jung et al. teach a carboxylic acid can be functionalized by maleimide (p60, Fig 1A) to demonstrate functionalized maleimide to the carboxylic acid known to one of ordinary skill in the art before the effective filing date of this invention, reading on the intermediate bi-functional linker as follows, satisfying the instant claims 26-27, 31-32, and 35-36

    PNG
    media_image6.png
    392
    655
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive because applicant’s arguments are not applicable to the new ground of rejection based on Woo et al. in view of Manjappa et al. in view of Riber et al. and Jung et al. In particular, Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). and further teach the use of a functionalized aldehyde group reacting to the amine group of a protein (e.g., antibody) to form a covalent imine linkage (p9, Fig 11).

3.	Claims 26-27, 31-33, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9, and 13-14 of U.S. Patent No. 10, 363,320 (the ‘320 patent) in view of Manjappa et al. (Journal of Controlled Release 150 (2011) 2–22) in view of Riber et al. (WO 2015/055801 A1, previously cited 1/1/2021) and Jung et al. (Macromol. Rapid Commun. 2014, 35, 56−65, previously cited 1/1/2021).

    PNG
    media_image10.png
    197
    601
    media_image10.png
    Greyscale
Claim 1 of the ’320 patent disclosed a peptide conjugate as follows:
Claim 4 of the ’320 patent disclosed the non-peptidyl polymer comprising a combination of polyethylene glycol (PEG) and a lipid polymer.
Claims 8-9 of the ’320 patent disclosed the non-peptidyl polymer comprising a combination of an aldehyde group and a maleimide.

    PNG
    media_image8.png
    520
    256
    media_image8.png
    Greyscale
Claims 1, 4, and 8-9 of the ‘320 patent do not explicitly teach an aldehyde group linked to an imine group of Fc domain. 
Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). Manjappa et al. show a functional aldehyde group can directly react to the amine group of an antibody protein to form a covalent imine linkage as follows (p9, Fig 11). 
Claims 1, 4, and 8-9 of the ‘320 patent in view of Manjappa et al. do not specify a non-peptide linker structure comprising lipid and PEG.

    PNG
    media_image4.png
    336
    1387
    media_image4.png
    Greyscale
Similarly, Riber et al. teach a protein conjugate. Riber et al. teach a conjugated protein is GLP-1 analogue (p30, last para; claim 34). Riber et al. show the use of glutamic acid to link a fatty acid to PEG as follows (p22, line 13), reading on a structure (a peptide)-(C18-fatty acid-[iso-glutamic acid]-PEG3-PEG3)-imine linkage-(Fc domain).
Claims 1, 4, and 8-9 of the ‘320 patent in view of Manjappa et al. and Riber et al. teach the other functionalized maleimide moiety in the bifunctional linker, but do not explicitly show a structure of functionalized maleimide linked to a carboxylic acid of the C18 fatty acid.
Jung et al. teach a carboxylic acid can be functionalized by maleimide (p60, Fig 1A) to demonstrate functionalized maleimide to the carboxylic acid known to one of ordinary skill in the art before the effective filing date of this invention, reading on the intermediate bi-functional linker as follows, satisfying the instant claims 26-27, 31-32, and 35-36

    PNG
    media_image6.png
    392
    655
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive because applicant’s arguments are not applicable to the new ground of rejection based on Woo et al. in view of Manjappa et al. in view of Riber et al. and Jung et al. In particular, Manjappa et al. show antibody comprising Fc domain (p5, Fig 2a). and further teach the use of a functionalized aldehyde group reacting to the amine group of a protein (e.g., antibody) to form a covalent imine linkage (p9, Fig 11).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-November-2022




/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658